Exhibit 10.48
BAKER HUGHES INCORPORATED
PERFORMANCE UNIT AWARD AGREEMENT
AWARD OF PERFORMANCE UNITS
     The Compensation Committee (the “Committee”) of the Board of Directors of
Baker Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to
the Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan
(the “Plan”), hereby awards to you, the above-named Participant, effective as of
the Grant Date set forth above, that number of Performance Units set forth above
(each, a “Performance Unit”, and collectively, the “Performance Units”), on the
terms and conditions set forth in this Performance Unit Award Agreement (this
“Agreement”).
     Each Performance Unit provides you an opportunity to earn a cash payment
based upon the achievement of certain performance goals established by the
Committee (the “Performance Goals”) for the three-year period beginning
January 1, 2010, and ending December 31, 2012 (the “Performance Period”). The
Performance Goals and the formulas for determining the amounts payable under
this Agreement will be established by the Compensation Committee. The
performance metrics utilized in the Performance Goals will be: revenue growth,
operating margin and return on net capital employed. There will be three levels
of performance applicable under the Performance Goals: Entry Level, Expected
Value, and Over Achievement. The Committee may not increase the amount payable
under this Agreement.
     If the Performance Goals are not achieved at the Entry Level of performance
and a Change in Control of the Company has not occurred on or before the last
day of the Performance Period, then the award pursuant to this Agreement shall
lapse and be forfeited as of December 31, 2012.
     The Committee’s determination of whether the Performance Goals applicable
to this Agreement are achieved shall be binding upon all persons.
     Any amount payable to you pursuant to this Agreement will be paid to you by
the Employer on March 13, 2013 (the “Scheduled Payment Date”), unless otherwise
provided under the Terms and Conditions. Such payment will be made to you in
exchange for the Performance Units and thereafter you shall have no further
rights with respect to such Performance Units or this Agreement.
     If a Change in Control of the Company occurs or your employment with the
Company and Affiliates terminates on or before the last day of the Performance
Period, your rights to the Performance Units and a payment under this Agreement
will be determined as provided in the attached Terms and Conditions of
Performance Unit Award Agreements (dated January 19, 2010) (the “Terms and
Conditions”).

 



--------------------------------------------------------------------------------



 



     The Performance Units that are awarded hereby to you shall be subject to
the prohibitions and restrictions set forth herein with respect to the sale or
other disposition of such Performance Units and the obligation to forfeit and
surrender such Performance Units.
     The Performance Units and your rights under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company Group shall not be bound thereby.
     Capitalized terms that are not defined herein shall have the meaning
ascribed to such terms in the Plan or the Terms and Conditions.
In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions. The shares of Common Stock (the
“shares”) that may be issued under this Plan are registered with the Securities
and Exchange Commission (“SEC”) under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares and the Terms and Conditions can
be found on the Baker Hughes Direct website at www.bakerhughesdirect.com. You
may obtain a copy of the Plan Prospectus by requesting it from the Company.

            BAKER HUGHES INCORPORATED
            Chad C. Deaton — Chairman, President and      Chief Executive
Officer     

2



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
PERFORMANCE UNIT AWARD AGREEMENTS
(January 19, 2010)
     These Terms and Conditions are applicable to a performance unit granted
pursuant to the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan (the “Plan”) and are incorporated as part of the Performance Unit
Agreement setting forth the terms of such performance unit (the “Agreement”).

1.   CHANGE IN CONTROL/TERMINATION OF EMPLOYMENT. The following provisions will
apply in the event a Change in Control of the Company occurs, or your employment
with the Company and all Affiliates (collectively, the “Company Group”)
terminates, before the last day of the Performance Period (as that term is
defined in the Performance Unit Agreement awarded to you (the “Agreement”)).

1.1 Termination Generally. If your employment with the Company Group terminates
on or before the last day of the Performance Period for any reason other than
one of the reasons described in Sections 1.2 through 1.5 below, all of your
rights in the Agreement, including all rights to the Performance Units granted
to you, will lapse and be completely forfeited on the date your employment
terminates.
1.2 Change in Control. If a Change in Control of the Company occurs on or before
the last day of the Performance Period and your employment with the Company
Group does not terminate before the date the Change in Control of the Company
occurs, then the Company will pay to you in cash an amount determined under the
following formula in lieu of any other amounts under the Agreement:
(1) multiplied by (2) multiplied by (3) divided by (4)
where (1) is $100, (2) is the number of Performance Units that were awarded to
you under the Agreement, (3) is the number of days from (and including) the
first day of the Performance Period to (and including) the day before the date
the Change in Control of the Company occurs, and (4) is the number of days
during the Performance Period. Any amount payable to you pursuant to this
Section 1.2 will be paid by the Company to you (a) ten (10) business days after
the date the Change in Control of the Company occurs if the Change in Control of
the Company qualifies as a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation, within the meaning of section 409A of the Internal Revenue Code of
1986, as amended and the Department of Treasury rules and regulations issued
thereunder, or (b) on the Scheduled Payment Date if the Change in Control of the
Company does not so qualify. Such payment will be made to you in exchange for
the Performance Units and thereafter you shall have no further rights with
respect to such Performance Units or the Agreement and the Company Group will
have no further obligations to you pursuant to the Performance Units or the
Agreement.

1



--------------------------------------------------------------------------------



 



1.3 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the last day of the Performance Period and while in the active employ of one or
more members of the Company Group, then the Employer will pay to you in cash an
amount determined under the following formula in lieu of any other amounts under
the Agreement:
(1) multiplied by (2) multiplied by (3) divided by (4)
where (1) is $100, (2) is the number of Performance Units that were awarded to
you under the Agreement, (3) is the number of days from (and including) the
first day of the Performance Period to (and including) the day you become
permanently disabled, and (4) is the number of days during the Performance
Period. Any amount payable to you pursuant to this Section 1.3 will be paid by
the Company to you ten (10) business days after the date you become permanently
disabled. Such payment will be made to you in exchange for the Performance Units
and thereafter you shall have no further rights with respect to such Performance
Units or the Agreement and the Company Group will have no further obligations to
you pursuant to the Performance Units or the Agreement. For purposes of this
Section 1.3, you will be “permanently disabled” if you (a) are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) are,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company Group.
1.4 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the last day of the
Performance Period and while in the active employ of one or more members of the
Company Group, then the Employer will pay to your estate in cash an amount
determined under the following formula in lieu of any other amounts under the
Agreement:
(1) multiplied by (2) multiplied by (3) divided by (4)
where (1) is $100, (2) is the number of Performance Units that were awarded to
you under the Agreement, (3) is the number of days from (and including) the
first day of the Performance Period to (and including) the date of your death,
and (4) is the number of days during the Performance Period. Any amount payable
to your estate pursuant to this Section 1.4 will be paid to your estate by the
Employer ten (10) business days after the date of your death. Such payment will
be made in exchange for the Performance Units and thereafter your estate and
heirs, executors, administrators shall have no further rights with respect to
such Performance Units or the Agreement and the Company Group will have no
further obligations pursuant to the Performance Units or the Agreement.
1.5 Retirement. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if your employment with the Company Group
terminates as a result of your Retirement before the last day of the Performance
Period, then the number of Performance Units issued to you under the Agreement
shall

2



--------------------------------------------------------------------------------



 



automatically be reduced (without further action by you and/or the Company) on
the date your employment relationship with the Company Group terminates to that
number of Performance Units determined under the following formula (the
“Retirement Adjusted Performance Units”):
(1) multiplied by (2) divided by (3)
where (1) is the number of Performance Units that were originally awarded to you
under the Agreement, (2) is the number of days from (and including) the first
day of the Performance Period to (and including) the day before the date your
employment relationship with the Company Group terminates due to Retirement, and
(3) is the number of days during the Performance Period. The excess of the
Performance Units that were originally awarded to you under the Agreement over
the Retirement Adjusted Performance Units shall be immediately forfeited on the
date of the termination of your employment relationship with the Company Group
due to Retirement. Any amount payable to you pursuant to this Section 1.5 will
be paid on the Scheduled Payment Date. For purposes of this Section 1.5, the
term “Retirement” means the voluntary termination of your employment
relationship with the Company Group on or after the date on which the sum of
your age and years of service with the Company Group equals 65.

2.   PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group,
during the Performance Period or within two years after the date your employment
with the Company Group terminates, then your right to receive payment under the
Agreement, to the extent still outstanding at that time, shall be completely
forfeited. A “Prohibited Activity” shall be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if you divulge
any non-public, confidential or proprietary information of the Company or of its
past, present or future affiliates (collectively, the “Baker Hughes Group”), but
excluding information that (a) becomes generally available to the public other
than as a result of your public use, disclosure, or fault, or (b) becomes
available to you on a non-confidential basis after your employment termination
date from a source other than a member of the Baker Hughes Group prior to the
public use or disclosure by you, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

3.   TAX WITHHOLDING. To the extent that the receipt of the Performance Units or
any payment pursuant to the Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or payment, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any payment under the Agreement or from any cash or
stock remuneration or other payment then or thereafter payable to you any tax
required to be withheld by reason of such taxable income, wages or compensation.

3



--------------------------------------------------------------------------------



 



4.     NONTRANSFERABILITY. The Agreement is not transferable by you otherwise
than by will or by the laws of descent and distribution.

5.     CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance
Units shall not affect in any way the right or power of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.     PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the stock of the Company with respect to the Performance Units that
are awarded hereby.

7.     EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

8.     NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment
agreement, and no provision of the Agreement shall be construed or interpreted
to create an employment relationship between you and the Company or any
Affiliate or guarantee the right to remain employed by the Company or any
Affiliate for any specified term.

9.     LIMIT OF LIABILITY. Under no circumstances will the Company or an
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan.

10.   EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 1.2, the legal
entity that is a member of the Company Group and that is classified by the
Company Group as your employer (the “Employer”) is liable for the payment of any
amounts that become due under the Agreement.

11.   DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the performance units granted to awardees for all employees in the Company Group
worldwide.       The data administered and maintained by the Company includes
information that may be considered personal data, including the name of the
awardee, the award granted and the number of performance units included in any
award (“Employee Personal Data”). From time to time during the course of your
employment in the Company Group, the Company may transfer certain of your
Employee Personal Data to Affiliates as necessary for the purpose of
implementation, administration and management of your participation in the Plan
(the “Purposes”), and the Company and its Affiliates may each further transfer
your Employee Personal Data to any third parties assisting the Company in the

4



--------------------------------------------------------------------------------



 



    implementation, administration and management of the Plan (collectively,
“Data Recipients”). The countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.       In accepting the award of the Performance Units
set forth in the Agreement, you hereby expressly acknowledge that you understand
that from time to time during the course of your employment in the Company Group
the Company may transfer your Employee Personal Data to Data Recipients for the
Purposes. You further acknowledge that you understand that the countries to
which your Employee Personal Data may be transferred may have data protection
standards that are different than those in your home country and that offer a
level of data protection that is less than that in your home country.      
Further, in accepting the award of the Performance Units set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.   12.   MISCELLANEOUS. The Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any. In the event of a conflict between these Terms
and Conditions and the Plan provisions, the Plan provisions will control. The
terms “you” and “your” refer to the Awardee named in the Agreement. Capitalized
terms that are not defined herein shall have the meanings ascribed to such terms
in the Plan or the Agreement

5